EXHIBIT 10.2

 

TRANSITIONAL SERVICES AGREEMENT

 

THIS TRANSITIONAL SERVICES AGREEMENT is entered into as of October 1, 2004 (the
“Execution Date”), by and between Oncor Utility Solutions (Texas) Company
(“OUS”), TXU Electric Delivery Company (“TXU Electric Delivery,” and, together
with OUS, the “TXU Parties”) and Atmos Energy Corporation (“Atmos Energy”). OUS,
TXU Electric Delivery and Atmos Energy are referred to collectively as the
“Parties” and individually as a “Party.”

 

WHEREAS, TXU Gas Company LP (“TXU Gas”) has utilized resources shared with TXU
Electric Delivery Company, and in order to effectuate such sharing after the
Execution Date, in accordance with the Resource Sharing Agreement between TXU
Electric Delivery Company and OUS on file with the Public Utility Commission of
Texas and dated January 17, 2002, Atmos Energy shall hereafter obtain such
shared resources from OUS.

 

NOW, THEREFORE, in consideration of the foregoing, the Parties agree as follows:

 

ARTICLE I

SERVICES

 

1.1 The Services. OUS shall provide or cause to be provided to Atmos Energy the
Services set forth in Schedule 1. Atmos Energy shall provide or cause to be
provided to TXU Electric Delivery the Services set forth in Schedule 2. The
Party providing or causing to be provided the Services hereunder shall be
referred to herein as the “Service Provider” and the Party receiving such
Services shall be referred to herein as the “Service Recipient.”

 

1.2 Service Parameters. The Service Provider shall provide and the Service
Recipient shall accept the Services, to the extent, but only to the extent, that
such Services were provided (by the Service Provider or by employees transferred
to the Service Provider) immediately prior to the Execution Date, unless
otherwise mutually agreed by the Parties. The Service Provider shall only be
obligated to provide the Services under the personnel availability conditions
that such Services were provided by the Service Provider immediately prior to
the Execution Date. Furthermore, the Services will be available only for
purposes of supporting the conduct of business substantially in the manner it
was conducted immediately prior to the Execution Date, unless otherwise mutually
agreed by the Parties.

 

1.3 Impracticability. The Service Provider shall not be required to provide any
Service to the extent the performance of such Service (a) becomes impracticable,
in any material respect, as a result of a cause or causes outside the reasonable
control of the Service Provider, (b) would require the Service Provider to
violate any applicable laws, rules, or regulations, or (c) would result in the
breach of any agreement or other applicable contract existing on the Execution
Date.

 

1.4 Information to be Furnished to Service Provider. The Service Recipient
agrees to provide the Service Provider in a timely manner with information
necessary for, or reasonably requested by, the Service Provider to provide the
Services required to be provided by the Service Provider hereunder.



--------------------------------------------------------------------------------

1.5 Additional Resources. In providing the Services, the Service Provider shall
not be obligated to (a) hire any additional employees, (b) maintain the
employment of any specific employee, or (c) purchase, lease or license any
additional equipment or materials.

 

1.6 Communication Sites. OUS will provide, or cause to be provided to Atmos
Energy, access to the communication towers and sites that are utilized by TXU
Gas Company immediately prior to the Execution Date and that are owned by
subsidiaries of TXU Corp.

 

1.7 Resources. To the extent that either Party or its contractors requires
resources owned by the other Party in order to perform the Services, each Party
grants to the other Party and its contractors, for the term of this Transition
Services Agreement, the limited permission to use such assets, systems and
software of the Party granting the permission, as is required for the sole
purpose of performing the Services.

 

ARTICLE II

TERM AND TERMINATION

 

2.1 Term. The Services shall commence on the date this Agreement is executed and
continue for an initial term of one year, and month to month thereafter until
canceled by either Party with at least 30 days’ prior written notice to the
other Party.

 

2.2 Termination. Before the expiration of the initial term, the performance of
any particular Service may be terminated by either Party at any time by
providing ninety (90) days’ prior written notice to the other Party.
Furthermore, this Agreement or the performance of any Service may be terminated
by the mutual written consent of the Parties at any time.

 

ARTICLE III

COMPENSATION

 

3.1 Charges For Services. The charge for each Service will be calculated upon
the Service Provider’s actual costs to provide such Service, unless otherwise
mutually agreed by the Parties.

 

3.2 Payment Terms. The Service Provider shall bill the Service Recipient monthly
for all charges pursuant to this Agreement. Such bills shall be accompanied by
reasonable documentation supporting such charges. Such invoices shall be paid
within ten (10) days after receipt. Late payments shall bear interest at the
lesser of: (i) the Prime Rate as reported under “Money Rates” in the Wall Street
Journal plus 4%, or (ii) the maximum rate allowed by law. Either Party may
suspend its performance of this Agreement at any time, and for such time, as
undisputed charges due to such Party remain outstanding more than thirty (30)
days after the receipt of any such invoice. The term of this Agreement shall not
be extended by the amount of time of any suspension under this Section 3.2.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

GENERAL OBLIGATIONS; STANDARD OF CARE

 

4.1 Performance Standards. The Service Provider shall, to the extent applicable,
use its reasonable commercial efforts to provide the Services in accordance with
the policies, procedures, and practices in effect with respect to shared
resources immediately prior to the Execution Date and, in providing the
Services, shall exercise the same degree of care and skill as it exercises in
performing similar services for itself.

 

4.2 DISCLAIMER OF WARRANTIES. EXCEPT AS OTHERWISE SET FORTH HEREIN, THE SERVICE
PROVIDER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY,
INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE SERVICES OR OTHER
DELIVERABLES PROVIDED BY IT HEREUNDER.

 

4.3 Indemnification by the Service Recipient. With respect to the Services
provided under this Agreement, the Service Recipient shall indemnify, defend,
and hold harmless the Service Provider, as applicable, its officers, employees,
agents, and consultants from and against any and all liabilities that arise out
of, or result from, the provision of Services by the Service Provider, in
accordance with this Agreement, other than liabilities arising solely from the
gross negligence or willful misconduct of the Service Provider, as applicable,
or its agents or employees. Additionally, each Party will maintain policies of
insurance with coverages, limits and deductibles that are reasonable and
customary within the industry.

 

4.4 Good Faith Cooperation. The Parties will use good faith efforts to cooperate
with each other in all matters relating to the provision and receipt of the
Services.

 

4.5 Confidentiality. It is understood that from time to time in the performance
of this Agreement, that the Parties may receive, or have access to, confidential
or proprietary information of the other Party. As such, each Party agrees to
keep any such information confidential and not to disclose such confidential
information to third parties. Notwithstanding the forgoing, each Party will have
the right to make such disclosures, if any, to governmental agencies, courts of
law and to its affiliates, attorneys, auditors and accountants, as may be
reasonably necessary. In the event a Party is required to provide such
confidential information in a proceeding before a governmental agency or court
of law, then such Party will immediately notify the other Party, who may seek a
protective order or confidentiality agreement, whichever is applicable, and the
Party in possession of such confidential information will fully cooperate with
the other Party in such efforts. In the event a Party discloses such
confidential information to its affiliates, attorneys, auditors or accountants,
then such Party will nevertheless continue to have the obligation to protect
such confidential information of the other Party, and will remain liable for any
failure to do so.

 

3



--------------------------------------------------------------------------------

ARTICLE V

RELATIONSHIP BETWEEN THE PARTIES

 

The relationship between the Parties established under this Agreement with
respect to Services provided is that of independent contractors, and neither
Party shall be deemed an employee, agent, partner, or joint venturer of or with
the other. The Service Provider will, subject to reimbursement pursuant to
Article III, be solely responsible for the payment of any employment-related
taxes, insurance premiums, or employment benefits in respect of the performance
of the Services by the Service Provider personnel under this Agreement.

 

ARTICLE VI

SUBCONTRACTORS

 

The Service Provider may engage one or more subcontractors to perform all or any
portion of its duties under this Agreement, provided that the Service Provider
remains responsible for the performance of each such subcontractor in accordance
with this Agreement, and the charges for the Services delegated to a
subcontractor shall be the lesser of (a) the amount charged by the subcontractor
or (b) the amount that would have been payable to the Service Provider under
Article III above if the Service Provider had provided such Services.

 

ARTICLE VII

FORCE MAJEURE

 

The Service Provider will be excused for any failure or delay in performing any
of its obligations under this Agreement if such failure or delay is caused by
Force Majeure. For the purposes of this Agreement, “Force Majeure” means any
circumstance or event beyond the reasonable control of the Party relying upon
such event or circumstance, including, without limitation: any act of God; any
accident, explosion, fire, ice, earthquake, lightning, tornado, hurricane, or
other severe weather condition or calamity; any civil disturbance, labor
dispute, or labor or material shortage or interruption; any sabotage or acts of
terrorism; any acts of a public enemy, uprising, insurrection, civil unrest,
war, or rebellion; or any action or restraint by court order or public or
governmental authority or lawfully established civilian authorities.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1 Entire Agreement. This Agreement and the Schedules and Exhibits attached
hereto constitute the entire agreement between the Parties with respect to the
subject matter hereof and thereof and shall supersede all prior written and oral
and all contemporaneous oral agreements and understandings with respect to the
subject matter hereof and thereof.

 

8.2 Governing Law. This Agreement shall be governed and construed and enforced
in accordance with the laws of the State of Texas as to all matters, without
regard to principles of conflicts of laws that would require the application of
the law of another state.

 

8.3 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

4



--------------------------------------------------------------------------------

8.4 Notices. Any notice, demand, offer, request, or other communication required
or permitted to be given by either Party pursuant to the terms of this Agreement
shall sent to the other Party’s address set forth below, and will be deemed to
be received: (i) when placed in the United States Mail, postage pre-paid, if
mailed; or (ii) when actually received, if delivered by any other means:

 

Oncor Utility Solutions (Texas) Company

 

Atmos Energy Corporation

1601 Bryan Street

 

1800 Three Lincoln Centre

42nd Floor

 

5430 LBJ Freeway

Dallas, Texas 75201

 

Dallas, Texas 75240

TXU Electric Delivery Company

   

1601 Bryan St.

   

Dallas, TX 75201

   

 

8.5 Assignability; Third-Party Beneficiaries. Neither Party may, directly or
indirectly, in whole or in part, whether by operation of law or otherwise,
assign or transfer this Agreement, without the other Party’s prior written
consent, which consent will not be unreasonably withheld; provided, however,
either Party may transfer its interests, rights and obligations under this
Agreement without consent to (i) any parent, (ii) any affiliate, (iii) any
individual, bank, trustee, company or corporation as security for any note,
notes, bonds or other obligations or securities of such assignor; or (iv) any
party that acquires all or substantially all of the transferring Party’s assets.
Each Party shall cause the transferee of any assets necessary for the provision
of any Services hereunder or of any documents or records to which either party
may be entitled to access hereunder to be bound by the terms of this Agreement
with respect thereto. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives and permitted
successors and assigns, and nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Agreement.

 

8.6 Severability. If any term or other provision of this Agreement is determined
by a nonappealable decision by a court, administrative agency or arbitrator to
be invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby are not affected in any manner materially
adverse to either Party. Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

8.7 Failure Or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of either Party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, or agreement herein, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

5



--------------------------------------------------------------------------------

8.8 Amendment. No change or amendment will be made to this Agreement except by a
written instrument signed on behalf of each of the Parties hereto.

 

8.9 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same Agreement, and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties.

 

IN WITNESS WHEREOF, the Parties have signed this Transitional Services Agreement
effective as of the Execution Date.

 

ONCOR UTILITY SOLUTIONS (TEXAS) COMPANY

By:

 

/s/  ANTHONY HORTON

--------------------------------------------------------------------------------

   

Anthony Horton

--------------------------------------------------------------------------------

   

(name printed)

     

Its:

 

Treasurer and Assistant Secretary

--------------------------------------------------------------------------------

TXU ELECTRIC DELIVERY COMPANY

By:

 

/S/  JAMES A. GREER

--------------------------------------------------------------------------------

   

James A. Greer

--------------------------------------------------------------------------------

   

(name printed)

     

Its:

 

Vice President

--------------------------------------------------------------------------------

ATMOS ENERGY CORPORATION

By:

 

/s/  J. PATRICK REDDY

--------------------------------------------------------------------------------

   

J. Patrick Reddy

--------------------------------------------------------------------------------

   

(name printed)

     

Its:

 

Senior Vice President and Chief Financial Officer

--------------------------------------------------------------------------------

 

6



--------------------------------------------------------------------------------

Schedule 1

 

• Meter Reading Services

 

  OUS currently provides meter reading services for TXU Gas customers. OUS will
charge Atmos Energy an equitable amount of   the costs incurred for providing
these services based on hours worked.

 

• Project Management Design Services

 

  OUS currently provides TXU Gas limited engineering services. These limited
services include the project management,   engineering, design, estimating and
mapping of construction projects.

 

• Asset Management

 

  OUS currently provides to TXU Gas certain services related to operating
activities. These services include activities such as   resource management,
information and records management, forecasting, investment strategy and
materials management services.   Other activities may be performed on an as
needed basis and tracked through projects and charged to Atmos Energy based on
  actual costs incurred.

 

• Relationship Management/Electric Operations

 

  OUS currently provides TXU Gas certain services which are managed for both
electric and gas. These services include providing   relationship management
with city and local authorities, certain customer service responses, and gas
curtailment notifications.

 

• Financial Planning Services

 

  OUS currently provides financial planning services associated with TXU Gas
strategic planning, consolidation of financial and   business plan information
from regulated business units for TXU Gas, and financial analysis dealing with
the valuation of assets   that TXU Gas would buy or sell.

 

• Human Resources Services

 

  OUS currently provides limited human resource services to TXU Gas. These
services are primarily related to the supervision of   HR activities.

 

• Property Services

 

  Several subsidiaries of TXU Corp. own and lease facilities that are currently
shared with TXU Gas. OUS will charge Atmos   Energy for an equitable portion of
these shared facilities costs, based on square footage utilization.

 

1



--------------------------------------------------------------------------------

• Accounting Services

 

  OUS will charge Atmos Energy for accounting services. These charges include
but are not limited to corporate accounting,   regulatory, management support
and other accounting support services.

 

• OUS Regulatory Affairs

 

  OUS currently charges TXU Gas for regulatory activities such as filing at the
Commission, report preparations and compliance   advice.

 

• Other Services, including:

 

  • Right of way and property management,

 

  • Environmental services,

 

  • Health and safety support,

 

  • Procurement of goods and services, and

 

  • Technical dispatch services.

 

2



--------------------------------------------------------------------------------

SCHEDULE 2

 

• Project Management Services

 

  TXU Gas currently provides certain project management services for electric
delivery-related construction projects in residential   subdivisions on behalf
of TXU Electric Delivery.

 

• Mobile Data Terminal and Software Support

 

  TXU Gas currently provides certain services to TXU Electric Delivery to manage
the dispatch of field technicians for repair and   customer service.

 

• Facilities management Services

 

  TXU Gas currently provides certain facilities management services for TXU
Electric Delivery at certain facilities within the   Dallas - Fort Worth area
metroplex.